         Case 1:18-cr-00328-KPF Document 410 Filed 10/09/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                       October 9, 2020

BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:           United States v. Anilesh Ahuja et al.
                     S1 18 Cr. 328 (KPF)

Dear Judge Failla:

       The Government respectfully writes in response to the defendants’ October 1, 2020 letter
requesting 13 categories (and subcategories) of additional information from the Government
regarding the document review conducted by AUSA Karl Metzner, and the defendants’ October
2, 2020 letter requesting a hearing in this case. (Dkt. 409).

       In their July 6, 2020 letter to the Court, the defendants argued that the Government “should
be required to produce documents to test its claims of good faith and honest mistakes, and, just as
importantly, to complete the factual record so that the defendants can evaluate what relief they
may wish to seek.” (Dkt. 385, at 26). The Government thus agreed to conduct a broad and
exhaustive review of its files (the “Review”). Over approximately two months, AUSA Karl
Metzner, a Deputy Chief of Appeals who was not part of the trial team, 1 reviewed nearly 10,000
communications, many of which were internal communications between prosecutors on the trial
team.

         On September 24, 2020, the Government produced the results of the Review to the Court
and the defendants — approximately 42 emails, certain text messages, and phone records. As
noted in the Government’s letter dated September 24, 2020, those results provide no basis for
additional discovery or relief, nor any basis to undermine confidence in the jury’s verdict. (Dkt.
406). The Government’s September 24 letter also included a six-page, detailed description of the
Review, specifying the search terms that AUSA Metzner employed, the date ranges of the
materials that he searched, and other circumstances of the Review, as well as the materials that
AUSA Metzner used to inform his determinations as to what documents to produce, including
letters that the defendants submitted to the Court and to the Government, arguments that the
defendants made to the jury, and transcripts of Court conferences. (Dkt. 406 at 2 n.1).


1
    The defendants requested that a Deputy Chief of Appeals conduct the Review.
         Case 1:18-cr-00328-KPF Document 410 Filed 10/09/20 Page 2 of 2

                                                                                            Page 2


        After spending eight days reviewing this production and detailed summary of the Review
that AUSA Metzner undertook, the defendants did not make any motions. Instead, they seek still
more information about the Review. Moreover, their new discovery demands are not limited to
discrete points of clarification that would bring into further relief the post-trial issues they have
raised. Rather, the defendants have made an extensive series of requests for additional information
that range from the most technical matters (see Oct. 1 Letter at ¶¶ 1, 4), to open-ended questions
about AUSA Metzner’s decision-making process (see id. at ¶ 13), to an attempt to have the
Government produce communications that AUSA Metzner determined did not have to be
produced (see id. at ¶ 5). The defendants’ letter is essentially an effort to have the Government
amplify the extensive and time-intensive review that has now been completed.

        The Government respectfully submits that in light of the breadth and duration of the
Review that it has already undertaken, and the detailed description of the Review that it has already
provided, the Court should deny the defendants’ request that the Government respond to five pages
of interrogatories. 2 The record relating to the post-trial issues raised by the defendants has been
sufficiently developed for the defendants to proceed with any application they intend to make to
the Court. For the same reasons, the Government also respectfully submits that no hearing is
necessary in this case.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney


                                                  By:      /s/
                                                        Andrea M. Griswold
                                                        Joshua A. Naftalis
                                                        Max Nicholas
                                                        Assistant United States Attorneys
                                                        (212) 637-1205/2310/2343




2
  Should the Court want additional information about the Review conducted by AUSA Metzner,
the Government is of course prepared to provide it to the Court in any form that would aid the
Court.
